Citation Nr: 1044894	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether a July 1983 statement from the Veteran was a valid 
notice of disagreement in response to a June 1983 denial of 
service connection for a skin disorder.  

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the Baltimore, 
Maryland, Department of Veterans Affairs (VA) Regional Office 
(RO).

In July 2009, the issue that had been certified for appeal was 
whether new and material evidence had been presented to reopen a 
claim for entitlement to service connection for psoriasiform 
dermatitis with atypical lymphocytes, including as secondary to 
exposure to Agent Orange.  In a July 2009 decision, the Board 
found that the Veteran had not submitted new and material 
evidence to reopen the claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In August 2010, the Veteran and the Secretary of 
VA filed a joint motion to vacate the Board's July 2009 decision.  
Specifically, they determined that the Board needed to address 
whether a July 1983 statement from the Veteran constituted a 
valid notice of disagreement following a June 1983 RO decision 
that denied service connection for a skin disorder.  The Court 
granted the joint motion that same month.  The case has been 
returned to the Board for further appellate review. 

In the Veteran's VA Form 9, Appeal to the Board, received in 
August 2007, he requested a hearing before the Board at its 
Central Office in Washington, DC.  A hearing was scheduled in 
June 2009, and the Veteran failed to appear for the hearing.  
Thus, his hearing request has been deemed withdrawn.

The issue of entitlement to service connection for a skin 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  In a June 1983 rating decision, the RO denied service 
connection for a skin rash, to include as being secondary to 
Agent Orange exposure.

2.  In July 1983, the Veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he expressed disagreement 
with the June 1983 rating decision regarding the denial of 
service connection for a skin disorder.


CONCLUSION OF LAW

The July 1983 statement from the Veteran was a valid notice of 
disagreement pertaining to the denial of service connection for a 
skin disorder.  The June 1983 rating decision is not final and is 
the rating decision that is currently on appeal.  38 U.S.C. 
§ 4005 (1983); 38 C.F.R. § 19.118 (1983).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The current issue before the Board is whether a July 1983 
statement he submitted to VA in July 1983 constituted a valid 
notice of disagreement following the June 1983 rating decision 
that denied service connection for a skin disorder.

In 1983, under the provisions of 38 C.F.R. § 19.118, it stated 
that a notice of disagreement was the following:

A written communication from a claimant or the 
representative of the claimant expressing 
dissatisfaction or disagreement with an 
adjudicative determination of an agency of 
original jurisdiction [] will constitute a 
notice of disagreement.  The notice of 
disagreement should be in terms which can be 
reasonably construed as a desire for review of 
that determination.  It need not be expressed in 
any special wording.

Under the provisions of 38 C.F.R. § 19.119, it addressed the 
action by the agency of original jurisdiction following the 
submission of a notice of disagreement.  It provided that when a 
notice of disagreement was timely filed, the agency of original 
jurisdiction could develop and review the claim again.  Id. at 
(a).  It stated that if no preliminary action is required or when 
it was completed, the agency of original jurisdiction "will 
prepare a statement of the case pursuant to Rule 20 (§ 19.120) 
unless the issue or issues are resolved by granting the benefits 
sought in the appeal or the notice of disagreement is withdrawn 
by the appellant or the representative.  Id. at (b).  (Rule 
§ 19.120 addresses the content of the statement of the case.)

For background purposes, in December 1982, the Veteran submitted 
an informal claim for service connection for a skin disorder.  In 
a June 1983 rating decision, the RO denied the claim.  It 
informed the Veteran of this determination in a June 28, 1983, 
letter.

On July 6, 1983, VA received a VA Form 21-4138, Statement in 
Support of Claim, wherein the Veteran stated the following:

I would like to di[s]agree with your letter 
dated June 28, 1983.  Please send me a statement 
of my case.  I know that my skin condition [] 
occurred while I was overseas.

Handwritten on the VA Form is, "Not a valid NOD."  

In July 1983, the RO essentially reiterated its denial of the 
claim and asked the Veteran if he still wished to appeal.  The 
Veteran did not respond to that letter.

Applying the applicable law at the time of the June 1983 rating 
decision, the Veteran's July 1983 submission constituted a valid 
notice of disagreement.  See 38 C.F.R. § 19.119.  The Veteran 
expressed disagreement with a particular rating decision and he 
indicated that the issue involved his skin disorder claim.  Id.  
The Board has no idea how the VA employee made a finding of fact 
that the Veteran's July 1983 statement was not a valid notice of 
disagreement.  The Veteran had accidentally dated the statement 
as of his birth date; however such should not impact whether the 
notice of disagreement was valid, as there is nothing in the 
regulation that states that the correct date must be provided.  
The Board finds as fact that the July 1983 statement from the 
Veteran was a valid notice of disagreement.  

Thus, the issue in this case involves one of entitlement to 
service connection on the merits and not whether new and material 
evidence has been received to reopen the claim for service 
connection for a skin disorder.


ORDER

The July 1983 statement from the Veteran is a valid notice of 
disagreement, and thus, the June 1983 rating decision has not 
become final, as it is now the current rating decision on appeal.


REMAND

The Board finds that additional development is warranted.  Prior 
to addressing the additional development, the Board will address 
an allegation made by the parties in the joint motion that is 
inaccurate.  The parties stated that if the Board determined that 
the Veteran's July 1983 letter constituted a valid notice of 
disagreement that the Board should ensure that the Veteran's 
claim was properly developed and adjudicated on remand, "as 
there is no indication in the record that Appellant was ever 
provided with a statement of the case regarding the denial of his 
claim for service connection for a skin disorder on the merits."  

This conclusion is false.  Specifically, it is clear from the 
record that in the December 2006 rating decision, the RO reopened 
the claim for service connection for a skin disorder and 
addressed it on the merits.  See December 22, 2006, rating 
decision wherein the RO stated, "The claim for service 
connection for psoriasiform dermatitis with atypical lymphocytes 
is considered reopened.  However, the evidence continues to show 
this condition was not incurred in or aggravated by service."  
In the August 2007 statement of the case, the RO labeled the 
issue as "Service connection for psoriasiform dermatitis with 
atypical lymphocytes."  In the reasons and bases, the Decision 
Review Officer clearly addressed the Veteran's claim involving 
the skin disorder on the merits.  Id. on page 13.  Thus, the 
Board will not be requesting that the RO issue a statement of the 
case addressing the Veteran's claim on the merits because it has 
already completed such action.  The August 2007 statement of the 
case cured the failure of the agency of original jurisdiction to 
issue one back in 1983.  

On this note, any allegation that the Veteran has not received 
proper notice under the Veterans Claims Assistance Act (VCAA) 
would not be supported.  In the July 2006 letter, while the RO 
addressed the Veteran's skin disorder claim as one that was 
previously denied, it provided the Veteran with what the evidence 
must show in a claim for service connection.  See July 2006 
letter on page 5.  Thus, the Board will not be requesting that 
the RO issue a VCAA letter pertaining to this claim.

VA provided the Veteran with an examination in October 2006.  The 
examiner was asked to provide an opinion as to whether it was at 
least as likely as not that the skin issue was related to 
service.  He concluded, "The skin issue started after service 
ergo [I] can not resolve the issue of the skin rash without 
resort to mere speculation."  The examiner did not explain why 
it would be speculative to provide an opinion.  This is an 
insufficient opinion, and the Board will request that the Veteran 
undergo a new VA examination so that the examiner can address the 
possible etiology of the skin disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical 
providers who have treated him for his skin 
disorder since service discharge.  After 
receiving this information and any necessary 
releases, contact the named medical providers 
and obtain copies of the related treatment 
records which are not already in the claims 
folder.  Obtain all relevant VA treatment 
records from June 2006 to the present.

2.  After receiving any additional evidence, 
the RO/AMC should schedule the Veteran for a 
VA examination with a physician, preferably a 
dermatologist.  The claims folder is to be 
provided to the physician for review in 
conjunction with the examination.  The 
examiner is informed that the service 
treatment records are in the manila envelope 
entitled, "Service Department Records 
Envelope" and have been placed in 
chronological order.  The examiner is informed 
of the following facts; however, he/she should 
still review the claims file for a more 
detailed description of the below evidence and 
a full understanding of the Veteran's 
disability picture (and it is possible that 
additional relevant records have been 
submitted since the Board's remand):

*	The Veteran served from June 1966 to October 
1969.  He served in Vietnam from November 
1966 to October 1967.  See DD Form 214.

*	In July 1966, the Veteran was seen with a 
rash on the scrotal area.  He was given an 
ointment.  See July 8, 1966, service 
treatment record in manila envelope.  In 
August 1966, he was seen with boils on his 
scrotum.  See August 30, 1966, service 
treatment record.  Paperclips have been 
placed on these documents.

*	An October 1969 separation examination shows 
that clinical evaluation of the skin was 
normal.  See Report of Medical Examination 
at Item # 73.  On the examination report, 
the Veteran certified (by signature) he had 
been informed of and understood the 
provisions of "BuMed INST[RUCTION] 
6120.6."  Id. (Capitals in original.)  This 
instruction "informed the service member 
that he had been found to be fit and that if 
he felt that he had any serious medical 
problems he should so inform the examining 
physician."  See Real vs. US, 906 F.2d 
1557, 1559 (Fed. Cir. 1990).  

*	In August 1978, the Veteran submitted claims 
for service connection for pain in his knees 
and ulcer disease.  He did not include a 
claim for service connection for a skin 
disorder.  See VA Form 21-526, Veteran's 
Application for Compensation or Pension.  

*	In December 1982, the Veteran stated he had 
developed a "terrible rash" after he 
returned to the United States while in 
service and he had been unable to get rid of 
it.  See VA Form 21-4138, Statement in 
Support of Claim.

*	At a February 1983 VA examination, the 
Veteran reported he had been treated for 
leech bites on his legs while in Vietnam.  
See VA Psychiatric Rating Examination 
report.  

*	A February 1983 skin biopsy revealed a 
diagnosis of chronic psoriasiform dermatitis 
with focal erosion of the epidermis.  See 
Medical Record.  

*	At a February 1983 VA general medical 
examination, the Veteran reported that the 
rash began shortly after discharge.  See VA 
Form 21-2545at Item # 29.  The examiner 
diagnosed chronic psoriasiform dermatitis 
with atypical lymphocytes in infiltrate.

*	At an October 1994 VA examination, the 
Veteran reported that since 1967, he had had 
extensive dry skin and skin ulcers that 
occurred occasionally.  He reported he was 
taking no medication for the skin disorder 
except Eucerin cream.  Physical examination 
revealed multiple hyperpigmented well-healed 
scars on the anterior tibial regions 
bilaterally.  The examiner noted the 
onychomycosis of multiple toenails and some 
mild ichthyosis on the plantar aspects of 
the feet.  The examiner stated that there 
were no lesions to suggest psoriasis 
present, but noted the Veteran's skin was 
"very well moisturized."  The diagnosis 
was history of psoriasis.  See VA 
examination report.

*	A February 2001 private medical record shows 
the Veteran was diagnosed with 
onychomycosis.  In August 2001, he was 
diagnosed with tinea pedis.  See Kaiser 
Permanente Provider notes.  

*	An April 2002 VA medical record shows that 
the Veteran was seen for evaluation of his 
hands, feet, and nails for "what is 
believed to be due to fungus."  The 
examiner noted the Veteran had lived with 
this condition for 20 years without 
improvement.  The Veteran's elbows had 
hyperpigmented lichenified plaques with 
scale.  See April 5, 2002, VA treatment 
record.

*	A June 2004 VA treatment record shows 
diagnosed of onychomycosis and acne 
cheloidalis nuchae.  See June 29, 2004, VA 
treatment record.

*	A February 2005 VA treatment record shows 
that the Veteran was prescribed lotions and 
soaps.  See February 22, 2005, VA treatment 
record.

*	An April 2005 VA treatment record shows that 
physical examination was warm and dry with 
no rashes, lesions, or ulcers.  See April 5, 
2005 VA treatment record.  In June 2005, the 
examiner noted examination of the skin 
revealed no lesions.  See June 20, 2005, VA 
treatment record.

*	In an August 2005 statement, the Veteran 
stated that he acquired a skin rash all over 
his body which would leave dark spots when 
they dried up.  He also alleged that he was 
told that he acquired a fungus in Vietnam.  
See VA Form 21-4138.

*	In June 2006, the Veteran was seen with 
complaints of a rash on his neck for the 
past month.  He reported he had stopped 
"Peg Interferon 1 month ago, rash began 
after stopping medication."  See June 1, 
2006, VA treatment record.  

*	Later in June 2006, the Veteran was seen for 
follow up.  He reported the rash was 
improving.  Examination of the skin was warm 
and dry with no rashes, lesions, or ulcers.  
See June 30, 2006, VA treatment record.

*	At an October 2006 VA examination, the 
Veteran reported having the fungal nail 
infection and skin eruption in approximately 
1970 after his service.  He described the 
skin rash as being episodic.  The examiner 
stated that there was post-inflammatory 
hyperpigmentation on the shins and trunk, 
but there were no tumors, ulcers, pustules, 
or vesicles present today.  He diagnosed 
chronic intermittent dermatitis of the trunk 
and extremities.  The chief of dermatology 
stated that because the Veteran had reported 
that the skin rash occurred after service, 
he could not resolve the issue of whether it 
was due to service without resorting to mere 
speculation.  See VA examination report.   

*	The Veteran reported to the October 2006 
examiner that the toenail problem either 
started in approximately 1970 or while he 
was still in service.  The Board rejects 
both reports of history for these reasons: 
(1) the service treatment records are silent 
for any toenail fungus and the separation 
examination shows that clinical evaluation 
of the skin was normal and (2) the March 
1983 VA examination report did not reveal 
any toenail fungus.  The 1983 examination 
was conducted by a dermatologist and had the 
dermatologist seen the toenail fungus when 
he physically examined the Veteran's lower 
extremities, the Board finds that he would 
have documented the fungal infection.  Thus, 
any allegation by the Veteran that the 
fungal infection has been in existence since 
1969 or 1970 is rejected, and the examiner 
is not to accept the Veteran's allegation as 
true.  The first objective evidence of the 
fungal infection was in 1994.

Following a review of the evidence of record, 
including this remand, and physical 
examination of the Veteran, the physician is 
asked to diagnose the chronic skin disorders 
the Veteran has had since 1983.  For each 
diagnosis, the examiner is asked to state 
whether it is more likely than not, less 
likely than not or at least as likely as not 
(50 percent probability or greater) 
attributable to service?  Please provide a 
rationale for the opinion that includes a 
discussion of applicable medical principles 
and specific records in the claims file that 
support the opinion and explain why such 
findings support his or her opinion.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the speculation is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner (i.e. 
additional facts are required, or the examiner 
does not have the needed knowledge or 
training).

3.  The RO/AMC may conduct any additional 
development it finds is warranted in the 
case.

4.  Thereafter, the RO/AMC should readjudicate 
the claim for entitlement to service 
connection for a skin disorder.  If any of the 
benefits is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


